OFFICE      OF   THE   AlTORNEY     GENERAL   OF   TEXAS

                                    AUSTIN




iionorablo S. Ii. OrUf&n
Cauuty AttWtmy
Young coun*y
oraha,      T8X8s

Dear xx-.QrirrLnt




                                                        your lettar ask-
                                                               the let-
ter being as follorre:




                                                  S& order t0
                                                 alloaing such



                                           obligated to obey



                       nfon of this departmnt     that you
                       ted Rule Ho. 7K, gOY8rtibg    praa-
                       i-1 actions, to the affeat that
the-8     f0           thdmwal of flied pqmrs from the
olerk*s 0APioe or oustody, exaept upon the aourt*s order
entered upon the minutsa allowing: such withdrawal, on
loavisq u C8rtified copy On fi18. It Is further our oon-
struction OP the rule that the oourt is not authorized to
pesnsit mob removal axaept upon the roquiroment that such
oerLiflcd cups 8hOUIa be loft on File.

                  W:' arc not prepared to hvld, howore?, that  if the
court    ShPUld      lrdce an order allorinq such rfthdrawcll without
Honorable   E. ii. Griffin   - page 2




the requirement to leave on file a cortificd copy, that
the order would be v~oid so as to gustie  the clerk in
ignoring the order. We are inclined to the view, how-
ever, without expr%ssly ruling that way, that the order
would be absolu.tely void for want of jurisdiction in
t&8 COUrt f0 mak$! th8 prtiCular order, although the
making of such order of withdrawal generally is with-
in the jurisdiatlon of th8 court.

          Ordinarfly, habeas corpus will not Ii.8 to Us-
charge one held in an order of contempt of a court, un-
less the order is absolutely toia -- that is, that the
court had no jurisdiction to make the order.



                                very truly yq.urs

                             ATTOkNGT GENERAL OF TEXAS,